Exhibit 10.75

 

 



REPURCHASE AGREEMENT

 

This REPURCHASE AGREEMENT (this "Agreement"), dated as of October 19, 2015 (the
"Transfer Date"), is entered into by and among Fidelity Advisor Series I:
Fidelity Advisor Large Cap Fund, Fidelity Advisor Series I: Fidelity Advisor
Growth & Income Fund, Fidelity Commonwealth Trust: Fidelity Large Cap Stock
Fund, Fidelity Rutland Square Trust II: Strategic Advisers Core Fund, Fidelity
Rutland Square Trust II: Strategic Advisers Core Multi-Manager Fund, Fidelity
Securities Fund: Fidelity Growth & Income Portfolio, and Variable Insurance
Products Fund III: Growth & Income Portfolio (each a "Holder" and collectively
the "Holders") and Amyris, Inc., a Delaware corporation (the "Company").

 

WHEREAS, the Holders currently hold 3% Convertible Notes issued by the Company
(the "Notes"); and

 

WHEREAS, the Company and the Holders desire to enter into this Agreement,
pursuant to which the Company shall redeem from the Holders, and the Holders
shall transfer to the Company, an aggregate principal amount of $9,691,000.00
million of Notes (the "Repurchased Notes") in accordance with Schedule I hereto,
and on the terms and conditions set forth in this Agreement (the "Repurchase");

 

WHEREAS, the respective Holders have delivered to each Holder's respective
custodian ("Custodian"), the Repurchased Notes, with instructions to deliver the
Repurchased Notes to the Company upon its payment of the Purchase Price as set
forth in Section 1.3 below.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

REPURCHASE

 

Section 1.1 RepurchaseRepurchase. At the Closing (as defined below) and upon the
terms and conditions set forth in this Agreement, (a) the Holders shall sell,
transfer and assign to the Company, and the Company shall purchase from Holders,
such Holder's right, title and interest in the Repurchased Notes, and (b) the
Company shall pay in cash to each Holderan amount of cash equal to the sum of
(i) the Repurchase Price set forth opposite such Holder's name on Schedule I
hereto, equal to (i) 91% of the par value of the Repurchased Notes, plus (ii)
the unpaid interest on their respective Repurchased Notes through the Closing
Date (the "Purchase Price"), as set forth on Schedule I hereto.

 

Section 1.2 Cancellation of Repurchased Notes. The Holders hereby acknowledge
that the aggregate principal amount and all accrued unpaid interest on the
Repurchased Notes shall be deemed fully paid on completion of the Repurchase.

 

Section 1.3 Closing. The closing of the transactions contemplated by this
Agreement (the "Closing") shall occur within one Business Day from the execution
of this Agreement (the "Closing Date"), or at such later date as the parties may
mutually agree. On the Closing Date, the Company shall pay the Purchase Price by
wire transfer of immediately available funds to the accounts designated by the
Holders, and the Repurchased Notes shall be at such time deemed purchased by the
Company. Immediately upon receipt of the Purchase Price, per the instructions
previously delivered by the Holders to the Custodian, the Custodian shall
deliver as soon as reasonably practical the Repurchased Notes to the Company via
overnight delivery pursuant to written instructions provided by the Company.

 



 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby makes the following representations and warranties, each of
which is true and correct on the date hereof, and shall survive the date of the
Closing and the transactions contemplated hereby to the extent set forth herein.

 

Section 2.1 Existence and Power.

 

(a) Each of the Company and its subsidiaries is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company has the requisite
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and consummate the transactions contemplated hereby.

 

(b) The execution of this Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby (i) does not require the
consent, approval, authorization, order, registration or qualification of, or
filing with, any governmental authority or court, or body or arbitrator having
jurisdiction over the Company, other than disclosure of such transactions on a
current report on Form 8-K filed with the Securities and Exchange Commission
(the "SEC") pursuant to the requirements of the Securities Exchange Act of 1934,
as amended (together with the rules and regulations thereunder, the "Exchange
Act"), and (ii) does not and will not constitute or result in a breach,
violation or default under any note, bond, mortgage, deed, indenture, lien,
instrument, contract, agreement, lease or license, or with the Company's
certificate of incorporation or bylaws, or any statute, law, ordinance, decree,
order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, governmental authority, arbitrator, mediator
or similar body on the part of the Company or on the part of any other party
thereto or cause the acceleration or termination of any obligation or right of
the Company or any other party thereto, except, in the case of clause (ii) for
such breaches, violations or defaults which would not reasonably be expected to,
singly or in the aggregate, prohibit or materially impair the ability of the
Company to perform its obligations hereunder.

 

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to (a)
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors' rights generally, and (b)
general principles of equity.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE HOLDERS

 

Each Holder hereby makes the following representations and warranties, severally
and not jointly, each of which is true and correct on the date hereof and the
Closing Date and shall survive the Closing Date and the transactions
contemplated hereby to the extent set forth herein.

 

Section 3.1 Existence and Power.

 

(a) The Holder is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has the power, authority
and capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated hereby.

 



 

 

(b) The execution of this Agreement by the Holder and the consummation by the
Holder of the transactions contemplated hereby do not and will not constitute or
result in a breach, violation, conflict or default under any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license to which the Holder is a party, or with the Holder's certificate of
incorporation or bylaws or, as applicable, other organizational agreement or
other documents, or any statute, law, ordinance, decree, order, injunction,
rule, directive, judgment or regulation of any court, administrative or
regulatory body, governmental authority, arbitrator, mediator or similar body on
the part of the Holder or on the part of any other party thereto or cause the
acceleration or termination of any obligation or right of the Holder, except for
such breaches, conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to prohibit or
materially impair the ability of the Holder to perform its obligations
hereunder.

 

Section 3.2 Valid and Enforceable Agreement: Authorization. This Agreement has
been duly executed and delivered by the Holder and constitutes a legal, valid
and binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, except that such enforcement may be subject to (a)
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors' rights generally, and (b)
general principles of equity.

 

Section 3.3 Title to Repurchased Notes. The Holder has good and valid title to
the Repurchased Notes in the aggregate principal amount set forth on Schedule I
hereto, free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto. The Holder has not, in whole or in part, (a) assigned, transferred,
hypothecated, pledged or otherwise disposed of the Repurchased Notes or its
rights therein, or (b) given any person or entity any transfer order, power of
attorney or other authority of any nature whatsoever with respect to such
Repurchased Notes that limits the Holder's power to transfer the Repurchased
Notes hereunder.

 

ARTICLE IV 

MISCELLANEOUS PROVISIONS

 

Section 4.1 Survival of Representations and Warranties. The agreements of the
parties as set forth herein, and the respective representations and warranties
of the parties hereto set forth in Articles 2 and 3 hereof, shall survive the
Closing and delivery of the Redeemed Shares.

 

Section 4.2 Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service guaranteeing next day delivery (charges prepaid):

 

If to the Company:

 

Amyris, Inc. 

5885 Hollis Street, Suite 100 

Emeryville, CA 94608 

Attention: Nicholas Khadder _____________________

 

~~~~~~~~~

 

with a copy to:

 

Fenwick & West LLP 

801 California Street 

Mountain View, CA 94041 

Attention: Daniel J. Winnike

 



 

 

If to the Holders:

 

Fidelity Management & Research Company 

245 Summer Street 

Boston, Massachusetts 02210 

Attention: David Mushlitz

 

Each party hereto by notice to the other party may designate additional or
different addresses for subsequent notices or communications. All notices and
communications will be deemed to have been duly given: at the time delivered by
hand, if personally delivered; five business days after being deposited in the
mail, if mailed; and the next business day after timely delivery to the courier,
if sent by overnight courier.

 

Section 4.3 Entire Agreement. This Agreement and the other documents and
agreements to be executed in connection with the Repurchase embody the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous oral or written
agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents.

 

Section 4.4 Assignment; Binding Agreement. This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon the parties hereto and their successors and assigns.

 

Section 4.5 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Any counterpart or other
signature hereupon delivered by facsimile or electronic mail transmission shall
be deemed for all purposes as constituting good and valid execution and delivery
of this Agreement by such party.

 

Section 4.6 Remedies Cumulative. Except as otherwise provided herein, all rights
and remedies of the parties under this Agreement are cumulative and without
prejudice to any other rights or remedies available at law.

 

Section 4.7 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of Delaware,
without reference to its conflicts of law rules.

 

Section 4.8 Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto. Except to the extent otherwise agreed in writing, no waiver
of any term, condition or other provision of this Agreement, or any breach
thereof shall be deemed to be a waiver of any other term, condition or provision
or any breach thereof, or any subsequent breach of the same term, condition or
provision, nor shall any forbearance to seek a remedy for any noncompliance or
breach be deemed to be a waiver of a party's rights and remedies with respect to
such noncompliance or breach.

 



 

 

Section 4.9 Costs and Expenses. The Holders and the Company shall each pay their
own respective costs and expenses incurred in connection with the negotiation,
preparation, execution and performance of this Agreement, including, without
limitation, attorneys' fees.

 

Section 4.10 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

 

 

 

 

 



 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

 

   



COMPANY:

 

AMYRIS, INC.

 



  By:       /s/ R. Asadorian  

Name:

R. Asadorian

 

Title:

CFO

 

 



 

 



 

 

 

   

HOLDER:

 

FIDELITY ADVISOR SERIES I: FIDELITY ADVISOR LARGE CAP FUND

 

  By:       /s/ Stacie M. Smith  

Name:

Stacie M. Smith 

 

Title:

Deputy Treasurer 

   

 

Total Purchase Price: $553,272.50

 

Wire Instructions:

 

 



 

 

 

 

 



 

 



 

   

HOLDER:

 

FIDELITY ADVISOR SERIES I: FIDELITY ADVISOR GROWTH & INCOME FUND

 

  By:       /s/ Stacie M. Smith  

Name:

Stacie M. Smith 

 

Title:

Deputy Treasurer 

   

 

Total Purchase Price: $705,994.00

 

Wire Instructions:

 

 



 



 

 



 

   

HOLDER:

 

FIDELITY HASTINGS STREET TRUST: FIDELITY ADVISOR SERIES GROWTH & INCOME FUND

 

  By:       /s/ Stacie M. Smith  

Name:

Stacie M. Smith

 

Title:

Deputy Treasurer

   

 

Total Purchase Price: $749,890.00

 

Wire Instructions:

 

 



 

 

 

 



 

 



 

 

     

HOLDER:

 

FIDELITY COMMONWEALTH TRUST: FIDELITY LARGE CAP STOCK FUND

 

  By:       /s/ Stacie M. Smith  

Name:

Stacie M. Smith

 

Title:

Deputy Treasurer

   

 

Total Purchase Price: $361,227.50

 

Wire Instructions:

 

 

 



 

 

 

 



 

 



 

   

HOLDER:

 

FIDELITY RUTLAND SQUARE TRUST II:

STRATEGIC ADVISERS CORE FUND

 

  By:       /s/ Kenneth Robins  

Name:

Kenneth Robin

 

Title:

Authorized Signatory

   

 

Total Purchase Price: $627,347.00

 

Wire Instructions:

 

 

 

 

 



 

 



 

     

HOLDER:

 

FIDELITY RUTLAND SQUARE TRUST II: 

STRATEGIC ADVISERS MULTI-MANAGER FUND

 

  By:       /s/ Kenneth Robins  

Name:

Kenneth Robin

 

Title:

Authorized Signatory

   

 

Total Purchase Price: $4,572.50

 

Wire Instructions:

 

 



 

 

 

 



 

 



 

 

   

HOLDER:

 

FIDELITY SECURITIES FUND: FIDELITY GROWTH & INCOME PORTFOLIO

 

  By:       /s/ Stacie M. Smith  

Name:

Stacie M. Smith

 

Title:

Deputy Treasurer

   

 

Total Purchase Price: $5,134,917.50

 

Wire Instructions:

 



 

 

 

 

 



 

 



 

 

 

   

HOLDER:

 

VARIABLE INSURANCE PRODUCTS FUND III: GROWTH & INCOME PORTFOLIO

 

  By:       /s/ Stacie M. Smith  

Name:

Stacie M. Smith

 

Title:

Deputy Treasurer

   

 

Total Purchase Price: $725,198.50

 

Wire Instructions:

 

 

 

 

 

 



 



 

 

SCHEDULE I

 

Holder Principal Amount of Repurchased Notes Repurchased Price[1] Interest
Payment Due Total Purchase Price Fidelity Advisor Series I: Fidelity Advisor
Large Cap Fund $605,000.00 $550,550.00 $2,722.50 $553,272.50 Fidelity Advisor
Series I: Fidelity Advisor Growth & Income Fund $772,000.00 $702,520.00
$3,474.00 $705,994.00 Fidelity Hastings Street Trust: Fidelity Advisor Series
Growth & Income Fund $820,000.00 $746,200.00 $3,690.00 $749,890.00 Fidelity
Commonwealth Trust: Fidelity Large Cap Stock Fund $395,000.00 $359,450.00
$1,777.50 $361,227.50 Fidelity Rutland Square Trust II: Strategic Advisers Core
Fund $686,000.00 $624,260.00 $3,087.00 $627,347.00 Fidelity Rutland Square Trust
II: Strategic Advisers Core Multi-Manager Fund $5,000.00 $4,550.00 $22.50
$4,572.50 Fidelity Securities Fund: Fidelity Growth & Income Portfolio
$5,615,000.00 $5, 109,650.00 $25,267.50 $5, 134,917 .50 Variable Insurance
Products Fund III: Growth & Income Portfolio $793,000.00 $721,630.00 $3,568.50
$725,198.50 Total: $9,691,000.00 $8,818,810.00 $43,609.50 $8,862,419.50

 

 

 

_________________ 

[1] Calculated as 91 % of par value

 